Citation Nr: 1616635	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a head injury with neuropathic pain, right side of face. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the matter was subsequently transferred to the RO in Reno, Nevada.

In the April 2008 rating decision, the RO granted service connection for a head injury with neuropathic pain, right side of face, and assigned a 10 percent evaluation effective from January 11, 2008.  In November 2008, the Veteran submitted a statement in which he expressed disagreement with the disability rating assigned.  The Board finds that the November 2008 statement is reasonably construed as a notice of disagreement (NOD) with the April 2008 decision.  As such, the appeal stems from the April 2008 rating decision.  

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).   

In July 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA file contains an October 2012 congressional letter and VA examination reports dated in September 2013 and January 2016.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain a fully adequate VA medical opinion.  In the July 2015 remand, the Board requested a medical opinion from a neurologist to clarify the cranial nerves affected by the Veteran's service-connected disability.  Subsequently, a VA medical opinion was obtained in January 2016.  

The January 2016 VA examiner reported the opinion of neurologist, Dr. N.D. (initials used to protect privacy).  Dr. N.D. opined that the additional cranial nerves noted in a September 2013 VA examination report were post-service conditions and not a progression of the initial in-service injury to cranial nerve VII.  He further opined that the cranial nerves were not related to the in-service injury and were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the Board finds that the January 2016 VA opinion is inadequate because Dr. N.D. provided bare conclusions with no supporting rationale.  Additionally, although Dr. N.D. noted information from the Veteran's medical records and rating decisions, he provided no explanation as to the relevance of the quoted material.  A medical examination report or opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that remand is necessary to obtain a fully adequate VA opinion. 

Furthermore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected head injury.  In this regard, the Veteran has attributed numerous symptoms to his service-connected disability, to include numbness, ptosis, diplopia, uncontrollable twitching of the eye, and drooping of the mouth and face.  See, e.g., August 2012 correspondence; February 2013 statements in support of claim.

The Veteran was afforded a VA examination in September 2013.  The September 2013 VA examiner noted symptoms of pain, parathesia, and right sided numbness of the face and tongue.  He also reported that the Veteran experienced moderate difficulty chewing, swallowing, and speaking.  However, as noted in the previous Board remand, the examiner did not address whether cranial nerves V, XI, and X were affected by the Veteran's service-connected disability.  As a result, it is unclear whether the symptoms noted by the examiner were attributable to the Veteran's service-connected disability.  The Board also notes that the examiner did not fully address the Veteran's reported symptoms of diplopia, ptosis, and uncontrollable twitching of the eye.  

Moreover, in a January 2009 VA examination report, the examiner indicated that he could not determine whether the Veteran's reported symptoms of diplopia and ptosis were related to his in-service head injury without resorting to speculation.  However, the examiner also stated that reevaluation by ophthalmology may be appropriate to further address the issue.  The evidence of record does not show that VA made any attempts to provide the Veteran with the suggested ophthalmology examination.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (noting that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information).  The Board acknowledges that the RO previously denied service connection for diplopia and ptosis in an August 2008 rating decision.  However, in light of the January 2009 examiner's characterization of ptosis and diplopia as potential symptoms of the Veteran's service-connected head injury, the Board finds that remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected head injury with neuropathic pain, right side of face.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.    

2.  After completing the foregoing development, provide the Veteran with an appropriate examination to determine the nature and etiology of any eye disability, to include ptosis and diplopia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

For each diagnosis identified, the examiner should indicate whether the diagnosis represents a manifestation of, or symptomatology attributable to, the Veteran's service-connected head injury.  If the examiner is unable to distinguish between symptomatology associated with the service-connected head injury and any symptoms associated with a non-service-connected disorder, he or she must state so in the report.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination by a neurologist to ascertain the current severity and manifestations of his service-connected head injury with neuropathic pain, right side of face.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must report all signs and symptoms necessary for rating the disability.  In particular, the examiner should identify the cranial nerve involved and indicate whether the Veteran has moderate or severe incomplete paralysis of the cranial nerve.  

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected head injury with neuropathic pain, right side of face.  

The examiner should clarify whether the September 2013 VA examination findings showing moderate incomplete paralysis of cranial nerves V, IX, and X represent manifestations of the Veteran's service-connected disability.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected head injury and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and duration of his symptoms.  See, e.g., August 2012 correspondence; February 2013 statement in support of claim; 2) the November 2010 VA medical record that noted an assessment of Bell's Palsy; and 3) the February 2008, January 2009, and September 2013 VA examination findings.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




